Citation Nr: 9934242	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1968 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the above claim.

In February 1997, the appellant also filed a claim for 
nonservice-connected pension benefits.  This issue has not 
been adjudicated by the RO, and it is not inextricably 
intertwined with the other issue before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action. 

The appellant's PTSD claim is the subject of the REMAND 
herein.


FINDING OF FACT

The appellant's claim for service connection for PTSD is 
plausible, but the RO has not obtained sufficient evidence 
for a fair disposition of this claim.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim for service 
connection for post-traumatic stress disorder, and VA has not 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).

The medical evidence shows diagnoses of PTSD by N. Rodriguez-
Nieves, M.D.  The appellant has submitted competent lay 
statements of inservice experiences alleged to have caused 
his PTSD.  Medical professionals have diagnosed PTSD based on 
the appellant's purported service experiences.  This evidence 
is sufficient to create the plausibility of a valid claim.  
Therefore, it is sufficient for the establishment of a well-
grounded claim.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the appellant in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.


ORDER

The appellant's claim for service connection for post-
traumatic stress disorder (PTSD) is well grounded, and, to 
that extent, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claim for service connection 
for PTSD. 

The appellant has submitted statements from Dr. Rodriguez 
reflecting diagnosis of PTSD.  There is no record, however, 
of the stressors upon which the diagnosis was based.  The 
appellant should be informed of the need to obtain a written 
statement from this doctor as to the basis for the diagnosis 
of PTSD, as well as his actual treatment records.  Prior 
attempts were made to obtain the appellant's treatment 
records from Dr. Rodriguez, as well as for reported 
psychiatric treatment at Fondo del Seguro del Estado, with no 
success.  It is the appellant's ultimate responsibility to 
submit evidence in support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).  See also 38 U.S.C.A. § 5103(a) (West 
1991).

The appellant's complete VA treatment records have not been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Of record is a release indicating 
that he was hospitalized at the VA Medical Center in San Juan 
in October 1990 for a psychiatric disorder.  The actual 
hospitalization records have not been obtained, and the RO 
must obtain these records.

The evidence shows that the appellant is receiving Social 
Security disability benefits due to a psychiatric disorder, 
although it does not appear to be due to PTSD.  Although a 
copy of the decision is of record, the RO has not requested 
all medical and adjudication records relating to the 
appellant's Social Security disability benefits.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  Therefore, 
the RO should request these records. 

In order to assure that the evaluation of the appellant's 
claim is fully informed, the RO should attempt to verify the 
alleged stressors.  He has provided locations and dates for 
some of the alleged stressors, and the RO should also give 
him an opportunity to provide additional details regarding 
these events.  The appellant is advised that this information 
is vitally necessary to obtain supportive evidence of his 
particular stressful event(s), and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statement he 
submitted in 1997, it is unclear exactly what he personally 
witnessed or experienced that he considered traumatic.  The 
RO should contact the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 (formerly the Environmental 
Support Group) for its assistance in verifying the reported 
stressors.  

Accordingly, this claim is REMANDED for the following:

1.  Tell the appellant that he should 
obtain the following:  (a) his actual 
treatment records from Dr. Rodriguez for 
all treatment since 1989; (b) his actual 
treatment records from Fondo del Seguro 
del Estado for psychiatric treatment 
between 1990 and 1992; and (c) a written 
statement from Dr. Rodriguez as to the 
basis of the diagnosis of PTSD (i.e., what 
inservice stressors caused the appellant's 
PTSD in the doctor's opinion; what 
medical/psychiatric records were reviewed 
in making the diagnosis).  The medical 
rationale, as well as a discussion of the 
medical records on which the opinion is 
based, should be provided.  Provide the 
appellant an opportunity to obtain this 
evidence and submit it in keeping with his 
ultimate responsibility to furnish 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

2.  Ask the appellant to give a 
comprehensive statement regarding his 
alleged stressors.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He is specifically advised that 
the following information is needed:  (a) 
the units to which he was assigned while 
stationed at Doc Hoa; and (b) the names 
of the friends killed during the attack 
at Chu Chi.  Advise him that he is free 
to submit any evidence supporting his 
alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  

3.  Request again from the National 
Personnel Records Center the appellant's 
personnel records and verification of his 
military service.  Associate all requests 
and records received with the claims 
file.

4.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

5.  Obtain and associate with the claims 
file the appellant's medical records from 
the VA Medical Center in San Juan for (a) 
hospitalization in October 1990, and (b) 
all treatment since February 1998. 

6.  Based on the additional information 
submitted by the appellant, prepare a 
list of the alleged stressors, which 
include (a) daily exposure to mortar 
bombing while assigned to Doc Hoa between 
approximately April and July 1969; (b) 
the deaths of friends in an attack at Chu 
Chi in approximately March or April 1969 
while he was assigned to the 25th 
Infantry Division; and (c) an incident 
where military policeman shot and killed 
an enemy soldier that had attacked the 
appellant while assigned to the 86th 
Advisory Team in Long Ang in 
approximately November or December 1969.  
The RO should include any personnel 
records obtained showing the appellant's 
service dates and duties.  Forward this 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
appellant's alleged stressors.  

7.  If, and only if, any of the 
appellant's alleged stressors are 
confirmed by USASCRUR, then schedule him 
for a VA psychiatric examination.  The RO 
must specify for the examiner the 
stressor(s) that are established by the 
evidence of record, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner in connection with the 
examination.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, 
including prior VA examination reports and 
the records from Dr. Rodriguez, the 
examiner should render a medical opinion 
as to the following: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressors sufficient to 
produce PTSD, and, if so, is there a 
link between the current symptoms 
and the verified inservice 
stressors.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

8.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

9.  Thereafter, readjudicate the 
appellant's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App 128 (1997).  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







